DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Coronado et al. (US20160186511).

Regarding claim 1, Coronado discloses a downhole tool, comprising: a sleeve (annotated fig 1b-1) having a first end (left end, fig 1b-1) and a second end (right end, fig 1b-1); a slip assembly (annotated fig 1) coupled to the second end of the sleeve (annotated fig 1b-1); a first cone (30) positioned at least partially in the sleeve (annotated fig 1b-1), proximal to the first end thereof (annotated fig 1b-1); and a second cone (40) positioned at least partially in the slip assembly (annotated fig 1b-1), wherein the first and second cones are configured to be moved toward one another from a run-in configuration to a set configuration (figs 1b-1, 1b-2), wherein, when actuating from the run-in configuration to the set configuration, the sleeve is forced radially outward by the 

    PNG
    media_image1.png
    512
    818
    media_image1.png
    Greyscale

Regarding claim 4, Coronado further discloses that the first cone forces the sleeve radially outwards from the run-in configuration to the set configuration ([0031], figs 1b-1, 1b-2), and wherein the sleeve in the set configuration forms at least a partial seal with a surrounding tubular ([0027] discloses the presence of an elastomer 22 used to seal portions of the wellbore).




Claims 1-2, 11, and 16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Murphy (US 20190063179).

Regarding claim 1, Murphy discloses a downhole tool, comprising: a sleeve (110) having a first end (lower end of 110, fig 1) and a second end (upper end of 110, fig 1); a slip assembly (155a) coupled to the second end of the sleeve (fig 1); a first cone (160a) positioned at least partially in the sleeve (fig 1), proximal to the first end thereof (fig 1); and a second cone (160b) positioned at least partially in the slip assembly (fig 1), wherein the first and second cones are configured to be moved toward one another from a run-in configuration to a set configuration ([0090] discloses that force is applied to push the cone into the cage, meaning that both cones would move toward each other ), wherein, when actuating from the run-in configuration to the set configuration, the sleeve is forced radially outward by the first cone, and wherein, when actuating from the run-in configuration to the set configuration, the slip assembly is forced radially outward by the second cone ([0090]).

Regarding claim 2, Murphy further discloses that the slip assembly comprises a plurality of slip segments (155a-e) disposed circumferentially adjacent to one another (fig 2), and wherein, when the second cone is moved toward the set configuration, the second cone separates the plurality of slip segments circumferentially apart from one another ([0090]).

Regarding claim 11, Murphy further discloses a retaining member (1110) extending around the slip assembly ([0035]), wherein the retaining member is 

Regarding claim 16, Murphy further discloses that the second cone defines a plurality of bores (550) extending therethrough (fig 5c).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20190063179) as applied to claim 1 above, and further in view of Frazier (US 20170370176).

Regarding claim 5, Murphy is silent regarding the fact that the slip assembly comprises a plurality of inserts configured to be at least partially embedded into a surrounding tubular when the downhole tool is in the set configuration.
Murphy and Frazier disclose similar downhole system used to hydraulically isolate wells. 

Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Murphy and Frazier before him or her, to modify the apparatus disclosed by Murphy to include the inserts as taught by Frazier in order to help hold the tool to the casing ([0093]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20190063179) as applied to claim 1 above, and further in view of Sue et al. (US 20170146177).

Regarding claims 6 and 12, Murphy is silent regarding the fact that  the slip assembly and the retainer member comprise a grit coating on an outside surface thereof, the grit coating configured to engage a surrounding tubular when the downhole tool is in the set configuration.
Murphy and Sue both discloses similar gripping tool used in a downhole environment. 
Sue teaches the use of a grit coating on an outer surface of a slip element in order to reduce friction.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Murphy and Sue before him or her, to modify the . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20190063179) as applied to claim 1 above, and further in view of Xu (US 20180087345)

Regarding claim 7, Murphy is silent regarding the fact that the sleeve is made from a first material, and the slip assembly is made from a second material, the first and second materials being configured to dissolve at different rates in a well.
Murphy and Xu both discloses similar gripping tool used in a downhole environment.
Xu teaches the use of a slip assembly made of materials configured to dissolve at different rates in a well (abstract disclose the slip assembly can be made with both dissolvable and non-dissolvable materials) in order to help remove the downhole tool by dissolving a portion of the slips ([0005]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Murphy and Xu before him or her, to modify the apparatus disclosed to include both dissolvable and non-dissolvable material as taught by Xu in order to help remove the downhole tool by dissolving a portion of the slips ([0005]).




Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20190063179) as applied to claim 1 above, and further in view of Rochen et al. (US 20160376869).

Regarding claims 14-15, Murphy is silent regarding the fact that the first cone comprises one or more inserts at least partially embedded therein and extending outwards therefrom so as to provide a wear surface for engaging a surrounding tubular when running the downhole tool into a well.
Murphy and Rochen discloses similar slip assembly used in downhole environment. 
Rochen teaches that a cone (110A) that comprises one or more inserts (190) at least partially embedded therein and extending outwards therefrom so as to provide a wear surface for engaging a surrounding tubular when running the downhole tool into a well ([0183], fig 24c).
Rochen further teaches the one or more inserts of the first cone lack a cutting edge, such that the one or more inserts are configured to avoid damaging an inside surface of the sleeve during setting when the first cone, including the one or more inserts, moves fully into the sleeve ([0183], fig 24c).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Murphy and Rochen before him or her, to modify the apparatus disclosed by Murphy to include the insert as taught by Rochen in order to help reduce wear on the cone.

Allowable Subject Matter

Claims 3, 7-10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Coronado et al. (US20160186511)

Regarding claim 17, Coronado discloses a downhole assembly comprising  
a downhole tool (10), comprising: a sleeve (annotated fig 1b-1) having a first end (left end, fig 1b-1) and a second end (right end, fig 1b-1); a slip assembly (annotated fig 1) coupled to the second end of the sleeve (annotated fig 1b-1); a first cone (30) positioned at least partially in the sleeve (annotated fig 1b-1), proximal to the first end thereof (annotated fig 1b-1), the first cone defining a valve seat (fig 1b-3); and a second cone (40) positioned at least partially in the slip assembly (annotated fig 1b-1), wherein the first and second cones are configured to be moved toward one another from a run-in configuration to a set configuration (figs 1b-1, 1b-2), wherein, when actuating from the run-in configuration to the set configuration, the sleeve is forced radially outward by the first cone, and wherein, when actuating from the run-in configuration to the set 
Coronado is silent regarding the presence of  a setting tool comprising: a setting sleeve configured to apply a force on the first cone, to move the first cone toward the second cone; and a setting rod extending in the setting sleeve, through the first cone, and releasably coupled with the second cone, the setting rod being configured to apply a force on the second cone to move the second cone toward the first cone; and an obstructing member configured to engage the valve seat of the first cone, so as to block fluid flow through the downhole tool, when the downhole tool is in the set configuration as specifically called for in the claimed combination.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        

4/6/2021